Citation Nr: 1550182	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-05 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES
 
1.  Entitlement to service connection for a back disorder, to include arthritis.  
 
2.  Entitlement to service connection for sleep apnea.  
 
3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression, to include as secondary to left knee retropatellar pain syndrome.  

4.  Entitlement to service connection for a left leg disorder other than left knee retropatellar pain syndrome.
 
5.  Entitlement to an increased rating for irritable bowel syndrome, with gastroesophageal reflux disease, currently evaluated as 30 percent disabling.
 
6.  Entitlement to an increased rating for left knee retropatellar pain syndrome, currently rated as 20 percent disabling.
 
 
REPRESENTATION
 
Appellant represented by:  Gregory Keenum, Attorney
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his Father
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from May 1996 to February 2001.
 
This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
Although the RO treated the claim of entitlement to service connection for a back disorder as a claim requiring new and material evidence to reopen, the evidence shows that in September 2007 the Veteran submitted correspondence that the Board finds was a timely filed notice of disagreement to the December 2006 rating decision.  The Veteran then perfected a substantive appeal.
 
In August 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned in Washington, D.C.  A transcript of the hearing is associated with the claims file.
 
The Board's review of the claims file reveals that the AOJ is taking action on the issues of entitlement to pension for left knee and irritable bowel syndrome, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities and for aid and attendance.  They will be the subject of a subsequent Board decision, if otherwise in order.
 
The issues of entitlement to service connection for a back disorder, sleep apnea, an acquired psychiatric disorder and a left leg disorder other than left knee retropatellar pain syndrome, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  At his August 2015 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran and his representative notified VA of their wish to withdraw the issue of entitlement to an increased rating for irritable bowel syndrome with gastroesophageal reflux disease.
 
2.  Left knee symptomatology includes locking pain, and a noncompensable limitation of flexion to no less than 110 degrees, but resolving reasonable doubt in the Veteran's favor, the most probative evidence suggests compensably limited extension to 10 degrees only.

3.  The Veteran's left knee retropatellar pain syndrome is not manifested by ankylosis, or impairment of the tibia and fibula with malunion and moderate knee or ankle disability.
 
4.  Left knee instability is characterized by falls, and the Veteran has reported use of a brace and cane or walker; however imaging does not show patellar subluxation, such that instability is best characterized as moderate.
 
 

CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the appeal for an increased rating for irritable bowel syndrome with gastroesophageal reflux disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).
 
2.  The criteria for a rating in excess of 20 percent for left knee retropatellar pain syndrome based on dislocated cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).
 
3.  The criteria for a separate 10 percent rating, but no higher, for left knee retropatellar pain syndrome based on a limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).
 
4.  The criteria for a separate 20 percent rating, but no higher, for left knee retropatellar pain syndrome based on instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
Regarding the claim for a higher initial rating as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Examination reports and outpatient treatment records contain sufficiently specific clinical findings and informed discussions of the pertinent history and clinical features of the left knee disability and are adequate for purposes of this appeal.  The Veteran was afforded a Board hearing in August 2015.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  
 
Irritable bowel syndrome with gastroesophageal reflux disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  Id.  
 
The Veteran's representative withdrew the appeal for an increased rating for this disorder at the appellant's August 2015 Board hearing.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this issue. Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed. 
 
Increased Rating
 
Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
 
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, however, as shown below, the evidence warrants the uniform ratings that have been assigned throughout the appellate term.  
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2015).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).  Additionally, the United States Court of Appeals for Veterans Claims has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 
 
Evaluations for a limitation of knee flexion are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015). 
 
Evaluations for limitation of extension knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015). 
 
The normal range of knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015). 
 
Diagnostic Code 5257 refers to other impairments of the knee as manifested by recurrent subluxation or lateral instability.  An evaluation of 10 percent is assigned when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability.  Finally, a 30 percent rating is assigned when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 
 
Diagnostic Code 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 
 
A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015). 
 
The Veteran is in receipt of a 20 percent rating for left knee retropatellar pain syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  This Code pertains to dislocated cartilage with frequent episodes of locking, pain, and effusion and a 20 percent rating is the maximum rating authorized.  
 
At a June 2009 VA examination the Veteran reported being unable to walk or stand for long periods of time, and that left knee and that left knee pain affected his work as a teacher.   Physical examination showed left knee motion from 0 to 120 degrees, with pain from 10 to 20 degrees, presumably referencing degrees of extension.  There was no change on repetitive motion study.  There was positive patellar grind.  X-ray studies were notable for mild degenerative changes about medial joint space and patellofemoral articulation.  
 
April 2010 treatment note indicated that there was left knee swelling, erythema, and induration, but this was related to an insect bite.  

A May 2010 VA examination included X-rays showing mild left knee arthritis of the medial compartment, and significant joint narrowing of the patellofemoral joint.  Range of motion was from 10 to 120 degrees, with increased pain following repetition.  There was a positive patellar grind.  There was no varus or valgus instability.  There was mild effusion, but no irritability.  
 
A May 2012 VA examination noted a history of no significant injury or trauma, and no mechanical knee symptoms.  Knee pain was present.  The Veteran reported his pain increased with standing or walking.  Painful flare-ups reportedly affected his ability to walk or stand from a seated position.  Physical examination revealed left knee flexion to 115 degrees with pain, and 120 degrees following repetition.  There was no limit to extension or objective manifestation of pain on extension.  There was no additional limitation of motion following repetition.  Functional limitations, specifically, less movement than normal and pain on movement evidenced painful extension.  There was tenderness or pain to palpation.  Muscle strength testing was normal.  

The Veteran was noted to have experienced a left meniscal tear, with frequent episodes of joint pain.  He underwent a meniscectomy in 2004, with residuals of pain with activity.  The Veteran had not had a total knee joint replacement.  The Veteran reported using a brace or cane regularly.  Left degenerative or traumatic arthritis was documented; however, there was no X-ray evidence of patellar subluxation.  During flare-ups the Veteran reportedly missed time from work.  
 
A June 2012 VA examination showed normal knee extension.  
 
A VA examination in January 2015 showed that the Veteran was able to perform repetitive motion.  Pain caused additional functional loss or range of motion limitations.  As such, left knee flexion was limited to 110 degrees.  Extension remained full to 0 degrees.  The Veteran reported that he experienced pain and swelling of his left knee during flare-ups approximately monthly, which caused him to prefer to stay in bed.  The examiner expected that, in consideration of his meniscectomy, the Veteran would experience an accelerated onset of osteoarthritis, and the frequency and intensity of his flare-ups would increase.
 
At his August 2015 Board hearing the Veteran described having knee difficulty, such that he had fallen several times.  He reported using a cane or walker when going places.  He stated that his left knee pain was so intense that he had difficulty sleeping. The appellant reported knee swelling, popping, and increased knee weakness since his receipt of the 20 percent rating, and suggested that he could not walk far.  He described sleeping in a recliner, and needing  to constantly reposition his knee to achieve any degree for comfort.  He reported that there were days he had difficulty bending down to pull his pants on.  The Veteran reported that he had worn a knee brace to help maintain quality of life, but his pain impacted him occupationally as he had missed numerous days and required light duty when working, and had moved through many jobs having to quit when he could not tolerate the pain.
 
The Veteran is currently assigned a 20 percent rating according to Diagnostic Code 5258 for dislocated cartilage with locking, pain and effusion.  As noted this is the maximum rating available under Diagnostic Code 5258, and no greater rating is available under Diagnostic Code 5259.  
 
The Veteran's flexion is limited to no more than 110 degrees with pain.  Application of Diagnostic Codes based on arthritis and limitation of flexion would not avail the appellant of a compensable rating for limited left knee flexion.  
 
The Veteran's extension, however, was limited to 10 to 20 degrees in a June 2009 VA examination and to 10 degrees in a May 2010 VA examination.  It was not limited according to the 2012 and 2015 examinations.  Here, the assignment of a rating based on limited motion does not overlap with the already assigned rating for dislocated semilunar cartilage.  Given that there is only one reading of 20 degree limitation, the evidence shows that this finding was an outlier.  There are however, two readings suggesting a 10 degree limitation of extension, and two readings suggesting no limitation of extension, such that there is an equipoise of the evidence.  The Board will resolve reasonable doubt in the Veteran's favor and award a 10 percent rating for left knee extension limited to 10 degrees with pain.  No greater rating is warranted based on limited extension.  When considering the totality of the evidence, the most probative medical evidence preponderates against finding  that left knee extension was limited beyond 10 degrees.  
 
The Board has considered assigning a separate compensable rating for instability, according to Diagnostic Code 5257, and finds that although the symptoms of locking and pain set forth in these codes may overlap with the symptoms considered above in assigning the current disability ratings, other symptoms, such as instability and falling are not accounted for by the current rating.  VAOPGCPREC 9-98 (Aug.14, 1998).  As such, on the current facts separate ratings would not result in prohibited pyramiding.  38 C.F.R. § 4.14 (2015). 
 
VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56, 703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63, 604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2015).
 
Here, the Veteran's left knee should be awarded a 20 percent disability rating for moderate instability.  The Veteran's reports of instability have emphasized that his left knee has caused him to fall, and he relies on a brace, cane or walker, such that his symptoms are moderate.  Symptomatology is not severe, however, where there is no X-ray evidence of patellar subluxation.
 
Under the circumstances of this case, the preponderance of the evidence is against the appellant's claim for an increased evaluation in excess of 20 percent for left knee disability according to Diagnostic Code 5258, and the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Regarding the left knee limited extension, the evidence is in equipoise and all reasonable doubt has been resolved in favor of the Veteran, such that a 10 percent rating is granted.  Id.  Regarding the left knee instability, there is at least an equipoise of the evidence and all reasonable doubt has been resolved in favor of the Veteran, such that a 20 percent rating is granted.  Id.   
 
In regard to extraschedular consideration, the evidence shows that the Veteran's service-connected left knee disability generally results in some extent of instability, dislocated cartilage with locking pain and effusion, and limitations in flexion and extension motion and pain.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his left knee disability.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the rating schedule, the assigned scheduler evaluations for the service-connected left knee disability are adequate, and thus, extraschedular referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 
 
ORDER
 
The appeal to the claim of entitlement to an increased rating for irritable bowel syndrome with gastroesophageal reflux disease is dismissed.  
 
Entitlement to a rating greater than 20 percent for retropatellar pain syndrome, based on dislocated cartilage, is denied.
 
Entitlement to a separate 10 percent rating for left knee retropatellar pain syndrome, based on limited extension, is granted subject to the laws and regulations governing the award of monetary benefits.  
 
Entitlement to a separate 20 percent rating for retropatellar pain syndrome of the left knee, based on instability, is granted, subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND
 
Low Back Disorder
 
The Veteran reports that he first began to experience back pain during service.  The service treatment records confirm that he was treated in June 1997 and in March 1998 for complaints of low back pain.  As a layperson the appellant is competent to report a history of back pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  
 
The appellant was provided a general medical examination by VA in April 2001.  At that time no complaints, findings or diagnoses of a back disorder were recorded.

Following a June 2012 VA examination diagnosed degenerative disc disease and a herniated disc.  The examiner found that the appellant's current low back pain with radiculopathy began long after his military service.  The examiner, however, failed to give a well-reasoned rationale for the opinion offered.  

In a September 2015 letter from Brian K. Friloux, M.D., who appears to work for a family practice clinic, indicated that he had treated the Veteran for multiple medical conditions for the previous five years, to include chronic low back pain, and concluded the condition could be traced back to the appellant's military lifestyle.  Dr. Friloux, however, provided no real rationale for his opinion, and he did not discuss what evidence was considered.  

Given that both the VA and the private medical opinions are inadequate, the Board finds further development to be in order.

An Acquired Psychiatric Disorder 

Given the fact that the appellant claims entitlement to service connection for an acquired psychiatric disorder, in part, secondary to a back disorder, the Board will defer consideration of that claim at this time.

Sleep apnea

While the service treatment records reveal no complaints, findings or diagnoses pertaining to a sleep disorder, to include sleep apnea, there are lay statements of record attesting to the Veteran's snoring, first noticed during service, along with his awakenings gasping for air.  Specifically, the Veteran's brother remembered noticing the appellant's snoring in 1998 when he was visiting.  In addition, there is a statement regarding fearing for the Veteran because he gasped for air in his sleep on his return from the military.  

In 2006, the Veteran was diagnosed with sleep apnea.  

At a June 2012 VA examination the Veteran reported that he had experienced sleep problems beginning in 1998 during service.  The examiner opined that the sleep apnea was less likely than not related to service; however, the reasoning provided is incomplete.
 
At his August 2015 Board hearing the Veteran testified that others had complained that he snored too loudly while in-service.  For example, he stated that there was one instance where an individual three rooms away knocked on his door because he could hear him snoring.  The Veteran reported that even inservice he would fall asleep during the day when he was seated, and gave an example of a time that he was in the field and then awoke in the hospital.  The Veteran indicated that he had been tested and treated for sleep apnea soon after separating from service.  It is unclear, however, whether all of these records have been incorporated into the appellant's file.
 
In a September 2015 letter from Dr. Friloux indicated that he had treated the Veteran for multiple medical conditions for the previous five years, to include sleep apnea.  He concluded the conditions could be traced back to military lifestyle.  Dr. Friloux, however, again failed to discuss the reasoning behind his opinion, and there is no evidence that he considered the service medical records.  As such, further development is in order.

Left leg disorder, claimed as leg cramps
 
There is evidence that the Veteran reported cramping, muscle spasms and pain in his left leg during service, and evidence that he currently experiences left hip and thigh pain and limitation of motion.  As such, the Board finds that a VA examination to determine the nature and etiology of any left leg disorder, other than his left knee retropatellar pain syndrome, is necessary.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all outstanding, pertinent VA and private treatment records pertaining to care for a back disorder, psychiatric disorder, sleep apnea, and any left leg disorder other than a knee disorder, since the appellant's separation from active duty.  This includes all records from the VA Medical Centers in Tuskegee, Alabama, Memphis, Tennessee, and the VA Outpatient Clinic in Tupelo, Mississippi.  All records received should be associated with the claims file.  If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO must FIRST refer the appellant's file to an orthopedist.  The orthopedist must be provided access to entire the Veteran's claims folder, as well as to any files placed in Virtual VA and the Veterans Benefits Management System.  The orthopedist must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed. 

Following the review of all of the evidence of record the orthopedist must opine whether it is at least as likely as not (50 percent or more probability) that any diagnosed low back disorder or left leg disorder is related to an in-service disease, injury or event.  If a left leg disorder other than a left knee disorder is diagnosed the examiner must opine whether it is at least as likely as not that the disorder had onset during or was caused by the Veteran's military service?  If not is it at least as likely as not that the disorder is caused by any service-connected left knee disability?  If not, is it at least as likely as not that any diagnosed left leg disorder is permanently aggravated by any service-connected left knee disability? 

The examiner must review the September 2015 letter from Dr. Friloux which links a back disorder to the appellant's service.  The examiner should discuss this statement in his opinion. A carefully reasoned rationale must be provided for each and every opinion offered.

The reviewing orthopedist is advised that she/he must discuss the Veteran's self-reported history of left leg and  low back pain since service.  The physician is advised that while the Veteran is not competent to diagnose a left leg or low back disorder, he is competent to state that he experienced left leg and low back pain since active duty.  The physician is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  The RO must also refer the appellant's file to a physician who specializes in sleep medicine.  The examiner must be provided access to entire the Veteran's claims folder, as well as to any files placed in Virtual VA and the Veterans Benefits Management System.  The examiner must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed. 

The examiner must opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's sleep apnea is related to an in-service disease, injury or event.  The examiner must review the September 2015 letter from Dr. Friloux which links sleep apnea to the appellant's service.  The examiner should discuss this statement in his opinion. A carefully reasoned rationale must be provided for any opinion offered.

The examining physician is advised that they must discuss the Veteran's self-reported history of snoring and being told that he was a loud snorer while on active duty and since.  The physician is advised that while the Veteran is not competent to state that he has suffered from sleep apnea since service, he is competent to state that he experienced periods of sleepiness while on active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

4.  After completing the foregoing the RO must then readjudicate the claims of entitlement to service connection for sleepo apnea, and low back and  left leg disorders.  If service connection is granted for any of these disorders the RO must then refer the appellant's file to a psychiatrist for review.  The psychiatrist must be provided access to entire the Veteran's claims folder, as well as to any files placed in Virtual VA and the Veterans Benefits Management System.  The psychiatrist must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed. 

The psychiatrist must then opine whether it is at least as likely as not (50 percent or more probability) that any diagnosed psychiatric disorder is caused by or permanently aggravated by any service connected disorder.   A carefully reasoned rationale must be provided for any opinion offered.   

5.  After the development requested has been completed, review the examination reports to ensure that each report is in compliance with the directives of this Remand.  If any report is deficient in any manner, implement corrective procedures at once.

6.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


